Name: Commission Regulation (EEC) No 2832/88 of 14 September 1988 correcting Regulation (EEC) No 2685/88 fixing the accession compensatory amounts applicable to rice for the 1988/89 marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 255/ 14 Official Journal of the European Communities 15. 9 . 88 COMMISSION REGULATION (EEC) No 2832/88 of 14 September 1988 correcting Regulation ' (EEC) Np 2685/88 fixing the accession compensatory amounts applicable to rice for the 1988/89 marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products Cereals for its opinion ; whereas the Annex to the said Regulation should therefore be corrected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice as a result of the accession of Spain ('), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 2685/88 (2), as corrected by Regulation (EEC) No 2770/88 (3), fixed the accession corfipensatory ^mounts applicable to rice for the 1988/89 marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products ; Whereas a check has shown that the amounts published are not those referred to the Management Committee for HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2685/88 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the party concerned, it shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 53, 1 . 3 . 1986, p . 28 . 0 OJ No L 240, 31 . 8 . 1988, p . 18 . 0 OJ No L 248 , 7 . 9 . 1988 , p . 7 . No L 255/ 1515. 9 . 88 Official Journal of the European Communities ANNEX 'ANNEX CN code Coefficient Accession compensatory amount (ECU/tonne) 1006 10 91 40,94 1006 10 99  40,94 (  ) 1006 20 10  51,17 1006 20 90  51,17 (') 1006 30 11 .  62,00 1006 30 19  69,18 (') 1006 30 9l "  66,03 1006 30 99  74,16(0 1006 40 00  16,83 1102 30 00 1,06 17,84 1103 14 00 1,06 17,84 1103 29 50 1,06 17,84 1104 19 91 1,80 30,29 1108 19 10 1,52 16,46 (') The amount is applicable to medium-grain and to long-grain rice, as defined in paragraph 2 of Annex A of Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987, p. 1 ).'